COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-270-CR
                                                

 
JAIME VELA                                                                       APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM CRIMINAL DISTRICT
COURT NO. 2 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
On February 8, 2007, we abated this appeal and remanded the case to
the trial court to determine whether appellant Jaime Vela wanted to continue
his appeal and, if so, to determine whether appellant is indigent and to
appoint counsel if necessary.  The
supplemental reporter=s record
from the abatement hearing was filed in this court on March 12, 2007.
At the abatement hearing, Vela told the trial court that he did not
wish to proceed with his appeal.  
Accordingly, we dismiss this appeal. 
 
PER CURIAM




 
PANEL D:   WALKER, J.; CAYCE,
C.J.; and MCCOY, J.
DO NOT
PUBLISH
Tex. R. App. P. 47.2(b)                       
DELIVERED:
March 22, 2007                                                 




[1]See Tex. R. App. P. 47.4.